UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52107 HELIX WIND, CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4069588 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 13125 Danielson Street, Suite 104 Poway, California (Address of Principal Executive Offices) (Zip Code) (858) 513-1033 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As of August 15, 2011,1,922,000,000 shares of common stock of the registrant were outstanding. HELIX WIND, CORP. Quarterly Report on Form 10-Q for the period ended June 30, 2011 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Shareholders’ Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 39 Item 1A. Risk Factors. 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 47 Item 3. Defaults Upon Senior Securities. 47 Item 4. (Removed and Reserved) 47 Item 5. Other Information. 47 Item 6. Exhibits. 47 2 PART I - FINANCIAL INFORMATION HELIX WIND, CORP. CONDENSED CONSOLIDATED BALANCE SHEETS Item 1. Financial Statements June 30, 2011 (unaudited) December 31, 2010 (as restated) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other current assets Total current assets Equipment, net Patents Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Other accrued liabilities Accrued taxes Deferred revenue - Short term debt Convertible notes payable to related party Convertible notes payable, net of discount Derivative liability $ $ COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 5,000,000 shares authorized, 1,000,000 and zero shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively - Common stock, $0.0001 par value, 1,750,000,000 shares authorized, 1,750,000,000 and 1,021,482,054issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded SixMonthsEnded June 30, 2011 June 30,2010 June 30, 2011 June 30,2010 REVENUES $ - $ - $ - $ COST OF SALES - - - GROSS MARGIN - - - OPERATING COSTS AND EXPENSES Research and development Selling, general and administrative LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Other income (loss) - Loss on acquisition agreement termination - ) - ) Interest expense ) Loss on debt extinguishment - Change in fair value of derivative liability ) ) Total other income (expense) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES $ ) $ ) $ ) $ 15,773,685 PROVISION FOR INCOME TAXES - - ) ) NET INCOME (LOSS) $ ) $ ) $ ) $ NET INCOME (LOSS) PER SHARE - BASIC $ ) $ ) $ ) $ NET INCOME (LOSS) PER SHARE – DILUTED $ ) $ ) $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - DILUTED The accompanying notes are an integral part of these condensed consolidated financial statements. 4 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIT (Unaudited) Additional Total Preferred Stock CommonStock Paid-in Accumulated Shareholders' Shares ParValue Shares ParValue Capital Deficit Deficit BALANCE – December 31, 2010 - - ) ) Share based payments Stock issued upon note conversion Convertible preferred shares Net (loss) ) ) BALANCE –June 30, 2011 ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2011 June 30, 2010 OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Share based payments ) Change in fair value of derivative liability ) ) Interest in connection with derivative liability Net loss on disposition of equipment - Write off of debt discount on converted debt Amortization of debt discount Loss on acquisition agreement termination - Gain on issuance of stock for company expenses - ) Issuance of preferred stock for accrued compensation - Issuance of preferred stock for short term debt - Issuance of stock for consulting services - Issuance of stock for fundraising - Issuance of stock for payment of debt - Issuance of stock for note amendment - Changes in operating assets and liabilities: Accounts receivable - Inventory - Other current assets ) (8 ) Accounts payable Accrued compensation ) Accrued interest Related party payable - ) Deferred revenue ) Short term debt ) - Accrued liabilities ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchase of equipment ) - Patents ) - Net cash used in investing activities ) - FINANCING ACTIVITIES Proceeds from convertible notes payable Proceeds from short term notes payable - Principal payments on short term notes payable - ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash – beginning of period - Cash – end of period $ $ 6 SUPPLEMENTAL DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES Derivative liability on warrants issued with convertible notes payable $ - $ Conversion of accrued interest to convertible preferred stock $ $ - Convertible preferred stock issued to holders of convertible notes payable for satisfaction of convertible notes payable $ $ - Accrued interest on convertible notes payable converted to additional paid in capital $ $ Discount on St. George notes at issuance $ ) $ - Financing charge for violation of St. George note $ $ Issuance of convertible note in lieu of liabilities owed to former CEO $ - $ Interest charge for penalty in violation of short term debt $ - $ Conversion of derivative liability to additional paid in capital due to conversion of convertible notes payable $ $ Escrow of shares for former employee related to St. George bridge financing $ - $ Conversion of convertible notes payable to additional paid in capital $ $ Conversion of warrants to additional paid in capital $ - $ Conversion of convertible notes payable and warrants into common stock and new issues $ $ Issuance of convertible preferred stock $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 7 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 1. ORGANIZATION Helix Wind, Corp. (“Helix Wind”)was incorporated under the laws of the State of Nevada on January 10, 2006 (Inception) and has its headquarters located in Poway, California.Helix Wind was originally named Terrapin Enterprises, Inc.On February 11, 2009, Helix Wind’s wholly-owned subsidiary, Helix Wind Acquisition Corp. was merged with and into Helix Wind, Inc. (“Subsidiary”), which survived and became Helix Wind’s wholly-owned subsidiary (the “Merger”).On April 16, 2009, Helix Wind changed its name from Clearview Acquisitions, Inc. to HelixWind, Corp., pursuant to an Amendment to its Articles of Incorporation filed with the Secretary of State of Nevada.Unless the context specifies otherwise, as discussed in Note 2, references to the “Company” refers to Subsidiary prior to the Merger, and Helix Wind, Corp. and the Subsidiary combined thereafter. 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the company’s condensed consolidated financial statements.Such financial statements and accompanying notes are the representation of the Company’s management, who is responsible for their integrity and objectivity. Reverse Merger Accounting Since former Subsidiary security holders owned, after the Merger, approximately 80% of Helix Wind’s shares of common stock, and as a result of certain other factors, including that all members of the Company’s executive management are from Subsidiary,Subsidiary is deemed to be the acquiring company for accounting purposes and the Merger was accounted for as a reverse merger and a recapitalization in accordance with generally accepted accounting principles in the United States (“GAAP”). These condensed consolidated financial statements reflect the historical results of Subsidiary prior to the Merger and that of the combined Company following the Merger, and do not include the historical financial results of Helix Wind prior to the completion of the Merger. Common stock and the corresponding capital amounts of the Company pre-Merger have been retroactively restated as capital stock shares reflecting the exchange ratio in the Merger. In conjunction with the Merger, the Company received cash of $270,229 and assumed net liabilities of $66,414. Condensed Consolidated Financial Statements The accompanying unaudited condensed consolidated financial statements primarily reflect the financial position, results of operations and cash flows of Subsidiary (as discussed above). The accompanying unaudited condensed consolidated financial statements of Subsidiary have been prepared in accordance with GAAP for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, these interim financial statements do not include all of the information and footnotes required by GAAP for annual financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011, or for any other period. Amounts related to disclosures of December 31, 2010 balances within these interim condensed consolidated financial statements were derived from the audited 2010 consolidated financial statements and notes thereto filed on amended Form 10-K/A on July 26, 2011 as restated. 8 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates These unaudited condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto for Subsidiary included in Helix Wind’s Current Report on amended Form 10-Q/A on July 27, 2011 as restated with the SEC. In preparing these condensed consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the condensed consolidated financial statements and the reported amount of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Going Concern The accompanying condensed consolidated financial statements have been prepared under the assumption that the Company will continue as a going concern. Such assumption contemplates the realization of assets and satisfaction of liabilities in the normal course of business.The Company has a working capital deficit of $2,479,113 excluding the derivative liability of $5,332,759, an accumulated deficit of $46,590,429 at June 30, 2011, recurring losses from operations of $677,331 and negative cash flow from operating activities of $455,678 for the six months ended June 30, 2011.These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitability. During 2010 and the first six months of 2011, the Company raised funds through the issuance of convertible notes payable to investors and through a private placement of the Company’s securities to investors to provide additional working capital. The Company plans to obtain additional financing through the sale of debt or equity securities. The company currently has insufficient capital and personnel to fulfill potential orders for its products and has had to severely curtail its operations beginning February 2010.The Company is seeking additional capital to be able to restart operations and is exploring other alternatives for its intellectual property and other assets.There can be no assurances that the Company will be able to obtain sufficient capital for its operations, or that there will be other alternatives for its intellectual property and other assets. 9 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and wholly-owned Subsidiary. All intercompany transactions and balances have been eliminated in consolidation. Patents Patents represent external legal costs incurred for filing patent applications and their maintenance, and purchased patents. Amortization for patents is recorded using the straight-line method over the lesser of the life of the patent or its estimated useful life. No amortization has been recorded on these expenditures in accordance with Company policy not to depreciate patents until the patent has been approved and issued by the United States Patent Office or by the various international patent authorities. 10 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of Long-Lived Assets Long-lived assets must be reviewed for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such asset, an impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. No impairment losses were recognized at June 30, 2011 or December 31, 2010. Equipment Equipment is stated at cost, and is being depreciated using the straight-line method over the estimated useful lives of the related assets ranging from three to five years. Non Recurring Equipment (NRE) tooling that was placed in service and paid in full as of June 30, 2011 and December 31, 2010 is capitalized and is being depreciated over 5 years. Tooling that has been partially paid for as of June 30, 2011 and December 31, 2010 was recognized as a prepaid noncurrent asset. Costs and expenses incurred during the planning and operating stages of the Company’s website are expensed as incurred. Costs incurred in the website application and infrastructure development stages are capitalized by the Company and amortized to expense over the website’s estimated useful life or period of benefit. Expenditures for repairs and maintenance are charged to expense in the period incurred. At the time of retirement or other disposition of equipment and website development, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recorded in results of operations.During the three and six months ended June 20, 2011, loss on disposal of test equipment no longer used amounted to $14,544. 11 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Advertising The Company expenses advertising costs as incurred. During the six months ended June 30, 2011 and 2010, the Company incurred and expensed $2,210 and $5,040, respectively, in advertising expenses, which are included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. Research and Development Costs Costs incurred for research and development are expensed as incurred. Purchased materials that do not have an alternative future use and the cost to develop prototypes of production equipment are also expensed. Costs incurred after the production process is viable and a working model of the equipment has been completed will be capitalized as long-lived assets. For the three months ended June 20, 2011 and 2010, research and development costs incurred were $11,040 and $90,060, respectively.For the six months ended June 30, 2011 and 2010, research and development costs incurred were $26,326 and $183,361, respectively. Deferred Revenue The Company receives a deposit for up to 50% of the sales price when the purchase order is received from a customer, which is recorded as deferred revenue until the product is shipped. The Company did not receive any purchase orders from domestic and international customers to purchase company product during the quarter ended June 30, 2011. The Company had deferred revenue of $0 and $34,494 as of June 30, 2011 and December 31, 2010, respectively.The balance from December 31, 2010 was reclassified to accounts payable as production of units has currently been suspended. Income Taxes In July 2009, ASC 740, Income Taxes, (formally FIN 48, Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109) establishes a single model to address accounting for uncertain tax positions. ASC 740 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of ASC-740. Upon adoption, the Company recognized no adjustment in the amount of unrecognized tax benefits. 12 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Share Based Compensation The Company accounts for its share-based compensation in accordance with ASC 718-20. Stock-based compensation cost is measured at the date of grant, based on the calculated fair value of the stock-based award, and is recognized as expense over the employee’s requisite service period (generally the vesting period of the award). The Company estimates the fair value of employee stock options granted using the Black-Scholes Option Pricing Model.Key assumptions used to estimate the fair value of stock options include the exercise price of the award, the fair value of the Company’s common stock on the date of grant, the expected option term, the risk free interest rate at the date of grant, the expected volatility and the expected annual dividend yield on the Company’s common stock. Revenue Recognition The Company’s revenues are recorded in accordance with the FASB ASC No. 605, “Revenue Recognition” The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured.In instances where final acceptance of the product is specified by the customer or is uncertain, revenue is deferred until all acceptance criteria have been met. Fair Value of Financial Instruments The fair value accounting guidance defines fair value that “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date”.The definition is based on an exit price rather than an entry price, regardless of whether the entity plans to hold or sell the asset.This guidance also establishes a fair value hierarchy to prioritize inputs used in measuring the fair value as follows: · Level 1:Observable inputs such as quoted prices in active markets; · Level 2:Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and · Level 3:Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The carrying value of the derivative liability is based on valuation comprised of Level 2 inputs and assumptions, which are based on significant other observable inputs of variable reference rates and volatilities. Basic and Diluted Net Income (Loss) per Common Share The Company calculates basic and diluted net income (loss) per common share used the weighted average number of common shares outstanding during the periods presented. Potentially dilutive common stock equivalents include the common stock issuable upon the exercise of warrants, stock options and convertible debt.As of June 30, 2011, the weighted average number of common shares outstanding totaled 1,664,884,201, and the total diluted common stock equivalents at June 30, 2011 totaled 1,750,000,000 which equals the total authorized common shares of the Company. 13 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements In January2010, the FASB issued revised authoritative guidance that requires more robust disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2 and 3.This guidance is effective for interim and annual reporting periods beginning after December 15, 2009 (which is January 1, 2010 for the Company) except for the disclosures about purchases, sales, issuances, and settlements in the roll forward activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and the interim periods within those fiscal years (which is January 1, 2011 for the Company).Early application is encouraged.The revised guidance was adopted as of January 1, 2010.The adoption of this guidance did not have a material impact on the Company’s condensed consolidated financial position, results of operations and cash flows. In May 2011, the Financial Accounting Standards Board ("FASB") issued a new accounting standard on fair value measurements that clarifies the application of existing guidance and disclosure requirements, changes certain fair value measurement principles and requires additional disclosures about fair value measurements. The standard is effective for interim and annual periods beginning after December 15, 2011. Early adoption is not permitted. The Company does not expect the adoption of this accounting guidance to have a material impact on its consolidated financial statements and related disclosures. 14 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 3. EQUIPMENT Equipment consisted of the following as of June 30, 2011 and December 31, 2010: June 30, December 31, Equipment $ $ NRE tooling Test facility - Leasehold improvements Web site development costs Accumulated depreciation ) ) $ $ During the three and six months ended June 20, 2011, loss on disposal of test equipment no longer used amounted to $14,544. 4. DEBT Short Term Debt Short term debt was $448,164 as of June 30, 2011 and $543,164 at December 31, 2010. At June 30, 2011, short term debt includes $348,164 and $100,000 received from two non-related parties during 2009.The two promissory notes have a term of 1 year and accrue interest at prime (3.25% at June 30, 2011) plus 1%. During the second quarter 2011, $95,000 of short term debt was exchanged for convertible preferred shares of stock. At December 31, 2010, this included two promissory notes from non-related parties totaling $95,000.The promissory notes have an interest rate of 20% and were extended in the first quarter 2010.In addition, short term debt includes $348,164 and $100,000 received from two non-related parties during 2009.The two promissory notes have a term of 1 year and accrue interest at prime (3.25% at December 31, 2010) plus 1%. 15 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) Convertible Notes Payable and Convertible Notes Payable to Related Party Convertible notes payable totaled $4,384,825 as of June 30, 2011 as described below.In connection with the convertible notes payable issued, the Company issued an aggregate of15,797,888 warrants. As of June 30, 2011, there were 12,994,028 outstanding warrants.All of the convertible notes payable and warrants contain an anti-dilution provision which “re-set” the related conversion rate and exercise price, if any, subsequent equity linked instruments are issued with rates lower than those of the outstanding equity linked instruments.The accounting literature related to the embedded conversion feature and warrants issued in connection with the convertible notes payable is discussed under note 5 below. Amount Discount Convertible Notes Payable, net of discount Convertible Notes Payable Related Party, net of discount Exchange Notes $ $ ) $ $ - Reverse Merger Notes - New Convertible Notes ) $ $ ) $ $ Exchange Notes – Convertible Notes Payable and Convertible Notes Payable to Related Party, net of discount During the period ended June 30, 2011, $86,000 of the Exchange Notes was converted into convertible preferred stock of the Company (the unamortized debt discount related to the converted notes was immediately charged to interest expense on the day the notes were converted).The Company is amortizing the remaining portion of debt discount using the effective interest method over the term of the convertible notes payable which is three years. During the period ended June 30, 2011, there was $7,908 amortized under this amortization method. Reverse Merger Notes-Convertible Notes Payable, net of discount During the period ended June 30, 2011,$100,000 of the Reverse Merger Notes was converted into convertible preferred stock of the Company (the unamortized debt discount related to the converted notes was immediately charged to interest expense on the day the notes were converted).The Company is amortizing the debt discount using the effective interest method over the term of the convertible notes payable which is three years. During the period ended June 30, 2011, there was $840 amortized under this amortization method. As of June 30, 2011, the Reverse Merger Notes were fully converted. New Convertible Notes-Convertible Notes Payable, net of discount During the period ended June 30, 2011, $43,000 of the New Convertible Notes was converted into convertible preferred stock of the Company (the unamortized debt discount related to the converted notes was immediately charged to interest expense on the day the notes were converted).The Company is amortizing the remaining portion of debt discount using the effective interest method over the term of the convertible notes payable which is three years. During the period ended June 30, 2011 there was $16,080 amortized under this amortization method. 16 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) During the period ended June 30, 2011, the Company’s activity related to convertible notes payable issued to St. George Investments is as follow: During the period ended June 30, 2011, the Company’s notes payable balance with St. George increased by $474,551.Included in the total amount of the increase during the period, $325,000 was issued as five additional notes for $65,000 each under a Note Purchase Agreement that was executed in first quarter 2011 (see Form 10Q/A filed July 27, 2011), and $149,551 of the increase was interest from previous financings with St. George Investments. Additional Notes The Company issued five additional notes of $65,000 each for a total of $325,000 for the period ended June 30, 2011. The amount to be provided under each Additional Note is $50,000 after the original issue discount. The Additional Note matures six months from the date of issuance. If there is a default the Note will accrue interest at the rate of 15% per annum. The number of shares of Common Stock to be issued upon such conversion of the First Note shall be determined by dividing (i) the conversion amount under the First Note by (ii) the lower of (1) 100% of the volume-weighted average price of the Company’s Common Stock (the “VWAP”) for the three (3) trading days with the lowest VWAP during the twenty (20) trading days immediately preceding the date set forth on the notice of conversion, or (2) 50% of the lower of (A) the average VWAP over the five (5) trading days immediately preceding the date set forth in the notice of conversion or (B) the VWAP on the day immediately preceding the date set forth in the notice of conversion. The Additional Note provides that upon each occurrence of any of the triggering events the outstanding balance under the First Note shall be immediately and automatically increased to 125% of the outstanding balance in effect immediately prior to the occurrence of such Trigger Event, and upon the first occurrence of a Trigger Event, (i) the outstanding balance, as adjusted above, shall accrue interest at the rate of 15% per annum until the First Note is repaid in full, and (ii) the Investor shall have the right, at any time thereafter until the First Note is repaid in full, to (a) accelerate the outstanding balance under the First Note, and (b) exercise default remedies under and according to the terms of the First Note; provided, however, that in no event shall the balance adjustment be applied more than two times.The Trigger Events include the following:(i) a decline in the five-day average daily dollar volume of the Company Common Stock in its primary market to less than $10,000 of volume per day; (ii) a decline in the average VWAP for the Common Stock during any consecutive five day trading period to a per share price of less than one half of one cent ($0.0005); (iii) the occurrence of any Event of Default under the First Note (other than an Event of Default for a Trigger Event which remains uncured or is not waived) that is not cured for a period exceeding ten business days after notice of a declaration of such Event of Default from Investor, or is not waived in writing by the Investor.An Event of Defaultunder the First Note includes (i) a failure to pay any amount due under the First Note when due; (ii) a failure to deliver shares upon conversion of the First Note; (iii) the Company breaches any covenant, representation or other term or condition in the Purchase Agreement, Note or other transaction document; (iv) having insufficient authorized shares; (v) an uncured Trigger Event; or (vi) upon bankruptcy events. 17 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) Other Convertible Notes-Convertible Notes Payable, net of discount During the year ended December 31, 2010, the Company issued a convertible note payable to Ian Gardner, a former officer of the Company.The note has a principal balance of $144,837 and is convertible into common stock of the company at a rate of $0.50.The note accrues interest at a rate of 9% per annum and all principal and accrued interest is due August 22, 2012.The convertible feature on this convertible note payable does not contain any re-set features and is convertible at fixed rates. The Company analyzed this note for possible discounts on the conversion feature and concluded this is no beneficial conversion feature since the stock price on the date of issuance is less than the conversion rate of $0.50.The stock price on the date of issuance was $0.20. As of June 30, 2011, convertible notes payable, related party, is $144,837. Warrants At June 30, 2011, the fair value of all warrants issued in connection with convertible notes payable and convertible notes payable to related party is estimated to be $3,248.Management estimated the fair value of the warrants based upon the application of the Binomial Lattice Model using the following assumptions: expected term of 0.5year; risk free interest rate of 0.10%;volatility of 67.5% and expected dividend yield of zero. 5. DERIVATIVE LIABILITIES The Company issued financial instruments in the form of warrants, convertible notes payable, and convertible preferred stock with conversion features.All of these instruments have variable conversion rates and contain anti-dilution provisions which “re-set” the related conversion rate and exercise price if any subsequent equity linked instruments are issued with rates lower than those of the outstanding equity linked instruments. The conversion features included in the above referenced instruments were analyzed for derivative liabilities under GAAP and the Company has determined that they meet the definition of a derivative liability due to the contracts obligations.Derivative instruments shall also be measured at fair value at each reporting period with gains and losses recognized in current earnings.The Company calculated the fair value of these instruments using the Binomial Lattice Model. The significant assumptions used in the calculation of the instrument’s fair value are detailed in the table below. 18 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) Derivative Liability - Embedded Conversion Features During the six months ended June 30, 2011, the Company recorded a derivative liability of $2,507,125 for the issuance of convertible notes payable and convertible preferred stock.During the six months ended June 30, 2011, none of these instruments were converted into common stock of the Company.The Company performed a final mark-to-market adjustment for the derivative liability related to the convertible notes and convertible preferred stock and the carrying amount of the derivative liability related to the conversion featurewas $672,833.During the six months ended June 30, 2011, the Company recognized other income of $847,300 based on the change in fair value (mark-to market adjustment) of the derivative liability associated with the embedded conversion features in the accompanying statement of operations.The value of the derivative liability associated with the embedded conversion features was $5,329,511 at June 30, 2011. Derivative Liability - Warrants During the six months ended June 30, 2011, the Company recognized an expense of $3,248 based on the change in fair value (mark-to-market adjustment) of the derivative liability associated with the warrants in the accompanying statement of operations.The value of the derivative liability associated with the warrants was $3,248 at June 30, 2011. During the six months ending June 30, 2011, there were no warrants exercised on a cashless basis. These derivative liabilities have been measured in accordance with fair value measurements, as defined by GAAP.The valuation assumptions are classified within Level 2 inputs.The following table represents the Company’s derivative liability activity for both the embedded conversion features and the warrants: December 31, 2010 (as restated) $ Issuance of derivative financial instruments Conversion or cancellation of derivative financial instruments ) Mark-to-market adjustment to fair value at June 30, 2011 ) June 30, 2011 $ These instruments were not issued with the intent of effectively hedging any future cash flow, fair value of any asset, liability or any net investment in a foreign operation.The instruments do not qualify for hedge accounting, and as such, all future changes in the fair value will be recognized currently in earnings until such time as the instruments are exercised, converted or expire.The following assumptions were used to determine the fair value of the derivative liabilities for the period ended of June 30, 2011 and the year ended December 31, 2010: Weighted- average volatility 63.6% - 70.1% Expected dividends 0.0% Expected term 0.5 to 1 year Risk-free rate 0.10% to 0.29% 19 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 6. INCOME TAXES There was no income tax expense recorded for the six months ended June 30, 2011 due to the Company’s net losses and a 100% valuation allowance on deferred tax assets. 7. STOCK BASED COMPENSATION Stock-based compensation cost is measured at the date of grant, based on the calculated fair value of the stock-based award, and is recognized as expense over the employee’s requisite service period (generally the vesting period of the award). On February 9, 2009, the Company’s Board of Directors adopted the 2009 Equity Incentive Plan authorizing the Board of Directors or a committee to issue options exercisable for up to an aggregate of 13,700,000 shares of common stock. The Company's Share Employee Incentive Stock Option Plan was approved by the shareholders of the Company and the definitive Schedule 14C Information Statement was filed with the SEC on July 14, 2009. The Company estimates the fair value of employee stock options granted using the Black-Scholes Option Pricing Model. Key assumptions used to estimate the fair value of stock options include the exercise price of the award, the fair value of the Company’s common stock on the date of grant, the expected option term, the risk free interest rate at the date of grant, the expected volatility and the expected annual dividend yield on the Company’s common stock. The following weighted average assumptions were used in estimating the fair value of share-based payment arrangements as of June 30, 2011 and June 30, 2010: Annual dividends 0 Expected volatility 59% - 75% Risk-free interest rate 1.76% - 2.70% Expected life
